MEMORANDUM**
The United States appeals the sentence imposed on Jose Delgado Castañon following his guilty plea to illegal re-entry after deportation in violation of 8 U.S.C. § 1326(a). The United States contends, and Castañon concedes,1 that United States v. Pimentel-Flores, 339 F.3d 959 (9th Cir.2003), which was decided after the sentencing in this case, is contrary to the district court’s conclusion that Castañon’s prior conviction does not qualify for the 16-level “crime of violence” enhancement under U.S.S.G. § 2L1.2(b)(l)(A).
We therefore VACATE the sentence and REMAND for resentencing with instructions to impose the 16-level enhancement required under § 2L1.2(b)(l)(A).

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Castañon has preserved the issue in the event another case prevails on a petition for rehearing or on Supreme Court review.